Title: To Benjamin Franklin from John Emery, 4 April 1778
From: Emery, John
To: Franklin, Benjamin


Sir
Bilbao Aprill 4th 1778
I am honoured with your favours of the 23d Ulto. and am much Obliged by the Intelligence it conveyd with Regard to Capt. Babson and those concernd. I think they have reason to be fully Satisfied, and I think the Generous and disinterested conduct of the Court of France in this but more Especially in the Treaty of Alliance will Unite every American to them by the Strongest bonds of Gratitude, when we have that allow’d us by Strangers which the Most dutyfull and Loyal Petitions could not procure from the Parent country a free Commerce. Permit me Sir to Congratulate you on the part you have had in Obtaining this for us and may you Live many Years and Enjoy the applause of your Grateful Countrymen.
Permit me one [once] more Sir to Trouble you with my small Affairs. Capt. Hibbert in the Privateer Schooner Hawke which came to my address the last summer and made Several Prizes, among others Capturd the Brign. Britania John Wood Master and having met some difficulty in disposing of Prizes here when entred as Such tho we were allow’d every Indulgence we could reasonably ask Capt. Hibbert gave Orders to his Prize master to go into St. Sebastian and enter his Vessell as from New England. But unfortunately at the same time he Entred, A Vessell from Newfoundland which saild from Thence in Company with the Britania entred also and the Capt. Informd the General she was a Prize, in Consequence of which Capt. Allen and his Crew were taken out of the Vessell and Confind in Goal the Vessell and Cargo Condemnd by the General ⅓ to his own use ⅓ to the Use of his Secretary and the Other third to the Use of the King and accordingly all was Imediately disposed off. On the representations of Mr. Hoare the Secretary, the King approvd of what had been done but orderd that Appeals should be admitted to the Council of Warr. I accordingly attempted an appeal in behalf of Capt. Hibbert and the Owners but was not allow’d nor could I obtain the honour of seeing the General in person every thing there being Transacted by the Secretary as he pleases.
I therefore gave Security thro’ my friend Mr. Larralde for Allen and the appeal went in his Name, and altho I have given Security to answer all demands on Allen he and his Crew to the great damage of themselves their Owners and their Country remain Confind in Goal being Chargd with Piracy altho we have fully Proved the Legallity of the Capture by the Evidence of the Late Master the Spanish Coasting Poilot and by Cap. Hibbert and his Officers. Thus stands the Affair at Present. Mr. Watson who was Leut. of the Hawke Wrote you once on the Subject and received an Answer from Mr. Lee, that he had forwarded his papers to the Court of Madrid and he might expect Imediate redress but unfortunately the redress is not yet arriv’d. The People at this time would be of exceeding great Service if at Liberty, Suffer me therefore to beg your Interposition in their behalf and also that we may have our prize restored.
The Ship Portsmouth of 20 Guns bound from Bordeaux to Piscatuqua took a Small Brig Laden with Beef and Butter bound from Ireland to France and Sent her in here address’d to the House of Lynch Killikelly & Moroney. She was entred as Comeing from Piscatuqua but a House here famous for Nothing More than their enmity to America has Commenc’d a Lawsuit against Mr. Moroney and Claims the Vessell in behalf of the first proprietors which may bring on a Long Train of Expence unless an Order from Court can be obtaind to Stop Such proceedings. Aney Service that can be rendred this Gentleman who is a very Honest man and a Warm friend to our Country will be esteemd an additional Obligation conferrd on him who is with the Greatest Esteem and respect your Most Obedient Humble Servant
J Emery

P.S. Capt. Hodge from Marblehead which place he left the 15th Feby. brings nothing new except the resolve of Congress that Genl. Burgoyne, and his Troops Embarkation be put off ’till the ratification of the articles Signd at Saratoga arrived from the Court of Great Britain, and a Large reinforcement of near 10,000 men were on their March from Massachusetts Bay to Join Genl. Washington.
Honbl. Benjamin Franklin Esqr.

